                Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 1 of 32



                                    IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Sean Brydges and Gerard Scanlan
                                                                                                 Civil Action
       vs.
                                                                                                 No. 2:21-cv-00492
Ridley Township, et al.

                 PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT SCOTT
                       WILLOUGHBY’S TO DISMISS UNDER RULE 12(b)(6)

TABLE OF CONTENTS

TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

FACTUAL BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

I.           Willoughby improperly discusses extra-record facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

II.          Plaintiffs have a valid claim against Willoughby for their demotion . . . . . . . . . . . . . . . . . . . . . 6

III.         Plaintiffs stated a viable First Amendment claim against Willoughby . . . . . . . . . . . . . . . . . . . 8

             A.            We agree with Willoughby that this Court may consider only acts that
                           occurred on or after February 2, 2019 in assessing the First Amendment
                           retaliation claim . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

             B.            Plaintiffs’ speech was constitutionally protected . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

             C.            Plaintiffs adequately alleged the causal connection between their protected
                           speech and the retaliatory conduct necessary to state a claim . . . . . . . . . . . . . . . . . . 12

IV.          Plaintiffs have a valid due-process claim, although we agree that the only remedy
             is a name-clearing hearing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

V.           Plaintiffs consent to dismissal of their IIED, defamation, and false-light claims
             against all Defendants . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

VI.          Plaintiffs state a Whistleblower Law claim . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

             A.            The claim is not time barred . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

             B.            Plaintiffs alleged a “good faith report” as the Whistleblower Law requires . . . . . 17



                                                                                     –i–
                Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 2 of 32



VII.         Plaintiffs sate a valid civil-conspiracy claim against Willoughby . . . . . . . . . . . . . . . . . . . . . . 19

VIII.        Willoughby is not entitled to immunity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

             A.           Willoughby is not entitled to qualified immunity on the First Amendment
                          claim . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

             B.           Willoughby is not entitled to state-law immunity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

IX.          This Court should grant leave to amend to the extent that it finds any defects in
             Plaintiffs’ pleading . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26




                                                                                    – ii –
               Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 3 of 32




                                                            TABLE OF AUTHORITIES

Cases

Abuomar v. Pa. Dep't of Corr.,
  No. 4:14-CV-1036, 2015 WL 2073783 (M.D. Pa. May 4, 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Azzaro v. County of Allegheny,
  10 F.3d 968 (3d Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Baker v. Benton Area Sch. Dist.,
  418 F. Supp. 3d 17 (M.D. Pa. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Ben. Guar. Corp. v. White Consol. Industs.,
  998 F.2d 1192 (3d Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Bielevicz v. Dubinon,
  915 F.2d 845 (3d Cir.1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Chavarriaga v. N.J. Dep't of Corr.,
 806 F.3d 210 (3d Cir. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Collins v. Crago,
 No. 1876 C.D. 2016, 2017 WL 4079024
 (Pa. Commw. Ct. Sept. 15, 2017) (unreported) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Commonwealth v. Musser Forests, Inc.,
 146 A.2d 714 (Pa. 1958). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19–20

Connick v. Myers,
 461 U.S. 138 (1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 22

De Ritis v. McGarrigle,
 861 F.3d 444 (3d Cir. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Dooley v. Wetzel,
 957 F.3d 366 (3d Cir. 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Dorsey v. Redman, 96 A.3d 332, 341 (Pa. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

Dougherty v. Sch. Dist. of Phila.,
 772 F.3d 979 (3d Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 21

Egervary v. Young,
  366 F.3d 238 (3d Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Falco v. Zimmer,
  767 F. App’x 288 (3d Cir. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10



                                                                            – iii –
               Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 4 of 32




Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc.,
  482 F.3d 247 (3d Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

Fowler v. UPMC Shadyside,
  578 F.3d 203 (3d Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 18

Frazier v. City of Philadelphia,
  441 F. Supp. 3d 76 (E.D. Pa. 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Garcetti v. Ceballos,
 547 U.S. 410 (2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Givhan v. Western Line Consol. Sch. Dist.,
  439 U.S. 410 (1979). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 22

Hedges v. Musco,
 204 F.3d 109 (3d Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Javitz v. County of Luzerne,
  940 F.3d 858 (3d Cir. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 21

Jerri v. Harran,
  625 F. App’x 574 (3d Cir. 2015) (non-precedential). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 21

Krouse v. Am. Sterilizer Co.,
  126 F.3d 494 (3d Cir.1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Lahovski v. Rush Township,
  441 F. Supp. 3d 43, 51 (M.D. Pa. 2020). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Lane v. Franks,
  573 U.S. 228 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Lauren W. ex rel. Jean W. v. DeFlaminis,
  480 F.3d 259 (3d Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Mandel v. M & Q Packaging Corp.,
 706 F.3d 157 (3d Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Miller v. Helm,
 No. 4:17-CV-01590, 2017 WL 6405738 (E.D. Pa. Dec. 15, 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Monsanto v. Quinn,
 674 F.2d 990 (3d Cir.1982). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 22

O’Connor v. City of Newark,
  440 F.3d 125 (3d Cir. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 17




                                                                              – iv –
                Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 5 of 32




Pickering v. Board of Educ.,
  391 U.S. 563 (1968) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Roseberry v. City of Philadelphia,
  716 F. App’x 89 (3d Cir. 2017) (non-precedential) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

See Vasil v. Dep’t of Mil. & Veterans Affs.,
  230 A.3d 529 (Pa. Commw. Ct. 2020) (Brobson, J.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Skipworth ex rel. Williams v. Lead Indus. Ass'n,
  690 A.2d 169, 174 (Pa. 1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Thompson Coal Co. v. Pike Coal Co.,
  412 A.2d 466 (Pa. 1979). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Townes v. City of New York,
  176 F.3d 138, (2d Cir.1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Zamboni v. Stamler,
  847 F.2d 73 (3d Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 22

Statutes

Statutory Construction Act
  1 PA. CONS. STAT. § 1936 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Tort Claims Act, 42 PA. CONS. STAT. § 8541, et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     22
  42 PA. CONS. STAT. § 8541 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               22
  42 PA. CONS. STAT. § 8542 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               23
  42 PA. CONS. STAT. § 8545 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               22
  42 PA. CONS. STAT. § 8550 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               24

Whistleblower Law, 43 PURDON’S STAT. § 1421, et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
 43 PURDON’S STAT. § 1422 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
 43 PURDON’S STAT. § 1424 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Rules

FED. R. CIV. P. 12. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

FED. R. CIV. P. 15 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25




                                                                                   –v–
         Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 6 of 32




                                          INTRODUCTION

    We do not oppose Defendant Scott Willoughby’s motion to dismiss on four of the asserted

grounds. We contest his position as to the First Amendment, the Whistleblower Law, and as to civil

conspiracy. On the First Amendment, his argument fails for the same reasons that the Township’s

similar argument does. The First Amendment protects government employees when they report

misconduct. The law does not allow the Township or its employees to punish police officers for

doing the right thing and reporting a fellow officer’s misconduct.

    On the Whistleblower Law, Willoughby misunderstands the nature of Plaintiffs’ claim and the

statute of limitations. He also seeks to substitute his version of the facts for what Plaintiffs pled,

improperly contradicting this Court’s standard of review and Whistleblower Law precedent.

    As to civil conspiracy, Willoughby ignores the inherent nature of a conspiracy claim. It is a rare

conspiracy case where the plaintiff has direct proof of conspiracy. Instead, conspiracy claims

necessarily rely on circumstantial evidence. Plaintiffs amply pleaded the evidence that Pennsylvania

courts demand for a circumstantial inference of a shared, unlawful purpose.


                                     FACTUAL BACKGROUND

    Plaintiffs Sean Brydges and Gerard Scanlan are Ridley Township police officers. Together, they

constituted the Township’s Anti-Crime Unit, a special investigative unit. Plaintiffs made numerous

narcotics arrests, often seizing drugs and cash. The Township’s procedures took special care to

ensure accurate records and custody of cash. (Doc. 17: Amend. Compl. at ¶¶ 9–12, 34–38).

     They learned that their direct supervisor, Captain Scott Willoughby, was tampering with

evidence. The Criminal Investigation Division was investigating cash and other property missing

from evidence. It turned out that Willoughby was responsible. During the investigation, he asked

Plaintiffs to help him conceal his theft of cash from evidence. Willoughby sought to conceal the theft



                                                –1–
         Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 7 of 32




by replacing the stolen funds with separate money obtained from who knows where. He asked

Plaintiffs to re-package evidence even though that would break the chain of custody. They would not

do so. (Id. at ¶¶ 20–26, 40–46).

    Plaintiffs reported Willoughby’s conduct to the Township’s Manager Edmond Pisani. Pisani

told them that he would report the incident to the township’s Police Commissioner, Robert J. Willert.

Willert is also the President of the Township’s Board of Commissioners. (Id. at ¶¶ 14, 47). The

Board is the Township’s executive decisionmaker.

    Plaintiffs met with both Pisani and Willert. Plaintiffs were worried that Willoughby would

retaliate against them. Pisani and Willert reassured Plaintiffs that they would not make Willoughby

aware of the report. (Id. at 48–50).

    Instead, Pisani told Willoughby about the report. Within two days, Willoughby was irate when

he spoke with Plaintiffs. He took away their access to take-home vehicles, a decision Willert would

later reverse. (Id. at 51–57).

    In February 2016, Plaintiffs learned of additional misconduct. They participated in a nuisance-

bar raid. It appeared to Plaintiffs that someone had tipped off the bar. At the same time, Willert was

acting strangely and avoiding interacting with the nuisance-bar detail. Plaintiffs discussed the matter

with Manager Pisani. Pisani discovered that Willoughby had called the bar before the raid. Again,

Plaintiffs did the right thing. They asked Pisani to report the information to Commissioner Willert or

to investigate. Plaintiffs do not believe that Pisani did anything. (Id. at 58–69).

    In May 2016, Plaintiffs again learned of more misconduct. They learned that Willoughby again

stole cash from evidence in one of their cases. This time, Willoughby acted to falsely implicate

Plaintiffs. He asked another police officer to write and backdate a report. He did so. That report

falsely blamed the discrepancy on Plaintiffs’ supposed miscounting of the cash in the first place. (Id.

at ¶¶ 70–79).


                                                –2–
         Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 8 of 32




    Willoughby continued to attack Plaintiffs’ reliability. He falsely accused them of exaggerating

their arrest records and so exaggerating their effectiveness and success. (Id. at ¶¶ 80–86).

    To try to make his false narrative real, Willoughby began to interfere with Plaintiffs’ ability to

prosecute cases. In June 2016, Plaintiffs learned that Willoughby took criminal evidence from one of

their cases. Plaintiffs learned that Willoughby ordered other police officers not to return the missing

evidence. The only apparent purpose of this act would be to threaten the viability of the prosecution.

Willoughby also ordered officers not to help Plaintiffs by, for instance, transporting evidence to

court or to forensic labs or documenting the chain of custody. (Id. at ¶¶ 87–104).

    Willoughby’s pattern of misconduct continued. He tried to abuse his position. He asked

Plaintiffs to lie to a district attorney by falsely claiming that his friend’s employee was a cooperator.

Willoughby wanted to help out the friend’s employee as payment in kind for home-improvement

services that his friend had provided to him. Plaintiffs refused. (Id. at ¶¶ 115–120).

    Similarly, Willoughby asked Plaintiffs to lie again to help get his daughter’s boyfriend out of

marijuana possession charges. Again, Plaintiffs refused. They did the right thing again. They

reported this misconduct to superiors. (Id. at 121–27).

    After that, Willoughby’s retaliation got more serious. Plaintiffs had a reliable and effective

confidential informant. Willoughby knew that. He disclosed the informant’s identity to a defense-

attorney friend of his. (Id. at ¶¶ 128–136). The revelation of a confidential informant’s identity, of

course, threatens that informant’s work and safety. It also threatens Plaintiffs’ reputation for

trustworthiness when they deal with other potential informants. Nobody would want to be so outed.

Nobody could trust a police officer who would allow that to happen.

    Willoughby also acted to prevent Plaintiffs from working overtime. In doing so, he told other

police officers that he intended to “get” Plaintiffs — meaning to retaliate against them. (Id. at

¶¶ 137–149).


                                                 –3–
         Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 9 of 32




    Even worse, Willoughby threatened to endanger Plaintiffs. Plaintiff Brydges worked

undercover. Willoughby threatened to post his picture to the public to reveal his identity. He also

threatened to have people he knew from Chester to attack the Plaintiffs, or perhaps even kill them.

(Id. at ¶¶ 150–158).

    Plaintiffs became deeply concerned. They did not believe that Willoughby was making idle

threats. Instead, they had concerns about their safety and the safety of their families. For instance,

Plaintiff Brydges purchased security cameras for his house. (Id. at ¶¶ 159–160).

    Plaintiffs took steps to address their concerns. They again spoke to Manager Pisani and

Commission Willert. Pisani and Willert acknowledged that Willoughby had admitted to making the

threats. Plaintiffs explained that they could not work under Willoughby given his abuse and threats.

(Id. at ¶¶ 161–165).

    Pisani and Willert claimed that they would address the situation. Instead, Willert and Pisani told

other police officers that Plaintiffs’ claims were baseless. (Id. at ¶ 166).

    Willoughby continued to retaliate against Plaintiffs. In July 2019, he tried to prevent them from

receiving overtime pay, although that decision was later reversed after Plaintiffs filed a grievance

and spoke with Manager Pisani. Pisani also reassured Plaintiffs that he would talk to Commissioner

Willert to help end Willoughby’s retaliation. (Id. at ¶¶ 167–80).

    The retaliation did not end. Willoughby claimed that someone burglarized his office. He falsely

implicated Plaintiffs. (Id. at181–189). Willoughby also took yet more steps to deny Plaintiffs’

overtime by preventing them from serving during an August 2020 protest. (Id. at ¶¶ 190–199).

    The pattern of retaliation culminated in December 2020. Plaintiffs learned of an on-going

federal criminal investigation of Township officials. Commissioner Willert believed that Plaintiffs

were responsible for the investigation by providing the information that led to the federal

investigation. (Id. at ¶¶ 200–202).


                                                 –4–
           Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 10 of 32




    Willert decided to personally participate in the retaliation. He advanced a purported

reorganization of the Police Department. Under that plan, the Department disbanded Plaintiffs’ Anti-

Crime Unit. Plaintiffs were transferred to a patrol division and demoted to the rank of Patrolman.

Even though the agreements between Ridley Township and the police union requires demotion only

for “just cause,” Plaintiffs received no process prior to demotion. (Id. at ¶¶ 203–215, 262).

    During all of this time, Commissioner Willert was aware of everything that was happening to

Plaintiffs. Yet he did nothing to stop the abuse. While he acted on the margins, such as by restoring

their use of “take home” vehicles and addressing some of the overtime issues, he did not

meaningfully act. Instead, he furthered the retaliation against Plaintiffs through the purported

restructuring of the Police Department.


                                            ARGUMENT


      I.        Willoughby improperly discusses extra-record facts.

    In moving to dismiss Plaintiffs’ pleading, Willoughby discusses at length facts that do not

appear of record. This Court should not consider them because a Rule 12(b)(6) motion may rely only

on the facts as pled. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). Willoughby

cannot now present his own facts about the structure of the Ridley Township Police Department;

claim that Plaintiffs somehow, in a manner he fails to explain, “ignored the customary chain of

command;” or rely on Ridley Township’s own lawyer supposedly clearing it of wrongdoing. We did

not plead any of those facts and they are not before this Court.

    Willoughby does not present any evidence of these facts. He simply asserts that they are true.

Accordingly, there is no need to convert Willoughby’s Rule 12(b)(6) motion to a summary-judgment

motion. See generally Pension Ben. Guar. Corp. v. White Consol. Industs., 998 F.2d 1192, 1196 (3d

Cir. 1993) (explaining that courts should so convert 12(b)(6) motions when the defendant offers


                                               –5–
           Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 11 of 32




“extraneous evidence submitted by the defense”). This Court should instead simply ignore these

irrelevant extra-record claims.

    To the extent that this Court considers any such extra-record facts, Rule 12(d) requires this

Court to provide Plaintiffs with a “reasonable opportunity to present all the material that is pertinent

to the motion.” FED. R. CIV. P. 12(d). We would, if this Court so orders, present appropriate

affidavits contesting Willoughby’s claims, which would render summary judgment inappropriate

even if somehow the facts Willoughby offers mattered — which they do not.

    We do not move to strike the relevant portions of Willoughby’s brief. As we explained in

response to his motions to strike, there is no legally appropriate vehicle to do that.


     II.        Plaintiffs have a valid claim against Willoughby for their demotion.

    As discussed later, Plaintiffs sue Willoughby under the First Amendment for a variety of

reasons — not just the demotion. However, Willoughby starts by arguing that he is not liable for the

demotion. We respond to that argument first; however, even if this Court agrees, the First

Amendment claim should proceed for the reasons we discuss later.

    Despite his central role in this dispute, Willoughby somehow claims that he had no personal

involvement at all in demoting Plaintiffs. Willoughby fails to explain precisely to what legal claim

this argument relates. However, in supporting his argument, he cites the well-known principle that

civil-rights defendants must have personal involvement in the constitutional violation, most

famously espoused in Rode v. Dellarciprete, 845 F.2d 1995 (3d Cir. 1988). See (Br. 6) (citing

Lahovski v. Rush Township, 441 F. Supp. 3d 43, 51 (M.D. Pa. 2020)). We presume that his argument

applies only to our First Amendment retaliation claim.

    Willoughby’s argument fails because he misunderstands the doctrine. The basis for the

“personal involvement” doctrine is to preclude a respondeat superior theory in civil-rights cases.



                                                 –6–
        Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 12 of 32




Supervisors are not liable simply because they are supervisors. Instead, there must be personal

involvement. Rode, 845 F.2d at 1207. For instance, in Rode, the Third Circuit a claim against the

Governor of Pennsylvania for employment actions at the Pennsylvania State Police. The Third

Circuit found that the Governor had no connection to the events and so could not be liable. Id. at

1208; see also Dooley v. Wetzel, 957 F.3d 366, 372 (3d Cir. 2020) (finding that Pennsylvania’s

Secretary of Corrections had no “personal involvement” in the plaintiff-prisoner’s mental-health

classification); Chavarriaga v. N.J. Dep't of Corr., 806 F.3d 210, 222 (3d Cir. 2015) (similar).

    The ”personal involvement” doctrine does not apply here. Plaintiffs are not suing Willoughby

because of his status as a supervisor. Instead, he is the prime mover in this entire dispute. The

“personal involvement” doctrine is irrelevant. What is instead relevant are the causation principles

applicable to § 1983 claims.

    Willoughby’s actions are sufficiently related to the demotion to render him liable for it under

standard § 1983 causation principles. In assessing causation, the Third Circuit looks to common-law

tort principles. Egervary v. Young, 366 F.3d 238, 246 (3d Cir. 2004). “It is axiomatic that “[a] § 1983

action, like its state tort analogs, employs the principle of proximate causation.” Hedges v. Musco,

204 F.3d 109, 121 (3d Cir. 2000) (quoting Townes v. City of New York, 176 F.3d 138, 146 (2d

Cir.1999)).“To establish the necessary causation, a plaintiff must demonstrate a ‘plausible nexus' or

‘affirmative link’ between the [defendant's action] and the specific deprivation of constitutional

rights at issue.” Hedges, 204 F.3d at 850 (quoting Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d

Cir.1990)).

    Here, there was a “plausible nexus” or “affirmative link” between Willoughby’s actions and the

demotion. The demotion was the result of Plaintiffs’ reports of Willoughby’s misconduct and all of

the actions that Willoughby took to respond to those reports. Willoughby engaged in a systematic

pattern of retaliation once he learned of the initial report. Plaintiffs would not have been demoted but



                                                 –7–
           Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 13 of 32




for Willoughby’s actions. Willoughby was the prime mover in this dispute. He cannot now, on the

pleadings alone, deny his connection to the demotion.


    III.        Plaintiffs stated a viable First Amendment claim against Willoughby.

    Willoughby makes an intricate argument on the First Amendment, challenging different portions

of it on different grounds. More holistically, we incorporate our briefing in response to the other

defendants’ Rule 12(b)(6) motions challenging the First Amendment claim by reference. We now

address Willoughby’s argument in the structure that he raised it.


                A.      We agree with Willoughby that this Court may consider only acts that
                        occurred on or after February 2, 2019 in assessing the First Amendment
                        retaliation claim.

    Under Third Circuit precedent, there is no “continuing violation” theory for First Amendment

retaliation claims. Even the most minor retaliation is immediately actionable. As a result, a plaintiff’s

retaliation claim for any act of retaliation accrues as soon as the retaliation occurs. O’Connor v. City

of Newark, 440 F.3d 125, 128 (3d Cir. 2006). Under O’Connor, we agree that the only facts relevant

to the First Amendment claim are those that occurred on February 2, 2019 or later.

    We explain this issue in detail to make clear that it does not apply to our claim under

Pennsylvania’s Whistleblower Law. As we discuss later, the Whistleblower Law claim did not

accrue until the Township demoted Plaintiffs. A Whistleblower Law claim is different than a First

Amendment claim. The First Amendment is unique in that it renders it illegal for the government to

take even the most “trivial” retaliatory actions, such as “failing to hold a birthday party for a public

employee.” Id. at 127–28. In contrast, as we discuss later as to the Whistleblower Law, Plaintiffs’

claim can be based only on the entire sequence of events that culminated in demotion. As we discuss

later, that renders the entire series of events at issue here actionable under the Whistleblower Law.




                                                 –8–
           Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 14 of 32




                B.     Plaintiffs’ speech was constitutionally protected.

    Willoughby’s argument that the events that occurred on or after February 2, 2019 were not a

violation of the First Amendment ignore the nature of what happened here. These events reflected

retaliation for reporting Willoughby’s misconduct. Willoughby tries to read out this essential context

that makes clear that his actions were unconstitutional.

    As we have discussed above, the demotion is itself actionable under § 1983. Willoughby is

liable for it under the principles of causation applicable to § 1983 claims.

    To argue that he committed no other violation, Willoughby next ignores essential portions of

our pleading. He accurately summarizes the conduct that occurred within the statute of limitations.

As he explains, Plaintiffs pled that Willoughby tried to deny Plaintiffs overtime and falsely accused

him of burglary. However, for no apparent reason, Willoughby never again mentions the false

accusation of criminal conduct. He does not explain why it is appropriate for him to retaliate against

Plaintiffs by falsely accusing them of a crime to spur a criminal investigation. By itself, that act is

sufficient to state a § 1983 claim.

    In addition, Willoughby’s efforts to deny Plaintiffs overtime and the ability to participate in the

Ridley Township’s response to a Black Lives Matter demonstration are also actionable. Willoughby

argues only that these are not matters of public concern. but that argument mischaracterizes the

dispute.

    Plaintiffs did not complain that Willoughby refused to give them overtime or allow them to

respond to the demonstration for budgetary or administrative reasons. They allege that he did so to

retaliate against them for reporting his misconduct. Retaliating against an employee for reporting

misconduct is itself misconduct, which is a matter of public concern.

    The First Amendment protects a report of misconduct. The First Amendment protects a public

employee’s report of “malfeasance or misfeasance.” Javitz v. County of Luzerne, 940 F.3d 858, 864


                                                –9–
        Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 15 of 32




(3d Cir. 2019). The Third Circuit and the Supreme Court have found that any number of internal

reports or complaints are protected speech, including:

    •   An employee’s report to her direct supervisor that a department head made unwelcome
        sexual advances. Azzaro v. County of Allegheny, 110 F.3d 968, 978 (3d Cir. 1997).

    •   An assistant district attorney’s question to his co-workers about whether they ever felt
        pressured to assist political campaigns. Connick v. Myers, 461 U.S. 138, 149 (1983).

    •   A teacher’s demands to her principal regarding the school board’s policies and practices.
        Givhan v. Western Line Consol. Sch. Dist., 439 U.S. 410, 413 (1979).

    •   A police officer telling a county prosecutor that he disagreed with the prosecutor’s proposed
        office reorganization and promotion plan. Zamboni v. Stamler, 847 F.2d 73, 77 (3d Cir.
        1988) (emphasis added).

    •   An employee’s letter to his department head criticizing the management of his department.
        Monsanto v. Quinn, 674 F.2d 990, 996–97 (3d Cir.1982).

    •   An employee’s report to her supervisor about her concerns that workplace meetings were
        being illegally recorded. Javitz, 940 F.3d at 865.

    The cases that Willoughby cites to support his argument, Falco v. Zimmer, 767 F. App’x 288

(3d Cir. 2019) (non-precedential) and Frazier v. City of Philadelphia, 441 F. Supp. 3d 76 (E.D. Pa.

2020) do not suggest otherwise. Willoughby cites Falco for a snippet of law that the First

Amendment does not protect “mundane employment grievances.” But the Falco panel did not

actually apply that principle, merely stating it as part of its recitation of the law. The substance of

Falco does not suggest that reporting retaliatory conduct is somehow not a matter of public concern.

The Falco panel did not reject any claim as a “mundane employment grievance” or suggest that

reports of retaliation are somehow such a grievance.

    Frazier is also inapposite. There, the plaintiff alleged that supervisors refused to give her

overtime because she opposed the Philadelphia Police Department’s “flipping” policy relating to

informants. But the district court found that was not true. Instead, the district court found as a matter

of fact at summary judgment that the plaintiff simply wanted more overtime. After rejecting the



                                                 – 10 –
          Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 16 of 32




factual basis for the plaintiff’s claim, the district court found that the First Amendment did not

protect efforts to seek more overtime without connection to a substantive report of misconduct.

Frazier, 441 F. Supp. 3d at 93.


                      i.       If Willoughby is arguing that Plaintiffs did not speak as citizens,
                               his argument would be incorrect.

    As discussed above, the First Amendment categorically protects reports of misconduct. In

addition, even ignoring that principle, Plaintiffs spoke as citizens under Third Circuit precedent.

     It is true that the First Amendment does not protect employee speech “pursuant to their job

duties.” De Ritis v. McGarrigle, 861 F.3d 444, 453 (3d Cir. 2017) (citing Garcetti v. Ceballos, 547

U.S. 410, 421 (2006)). But the mere fact that employee speech is made “within the office” is not

controlling. Id. Employees can receive protection for “expressions made at work.” Garcetti, 547 U.S.

at 420.

    To distinguish whether an expression made at work is “within the scope of the employee’s

duties, courts must make a “practical inquiry.” Garcetti, 547 U.S. at 424. There are not hard-and-fast

rules.

    De Ritis illustrates how this Court should conduct that inquiry. There, a public defender was

transferred to the juvenile-court unit. The defender believed that the transfer was punishment for

failing to induce enough clients to plead guilty. The defender shared this “rumor” while physically

present in court but prior to the commencement of on-record proceedings. The defender also met

with the County Solicitor and the chairman of the County Council in private to complain.

    The Third Circuit explained that the in-court statements were part of the defender’s duties, but

the complaints to the Solicitor and to the chairman were not. Part of the defender’s job was to “build

rapport” with courts and opposing counsel. Sharing a rumor in court, even off the record, affected

those duties. Moreover, the off-the-record statements could have an effect on the proceedings in


                                               – 11 –
        Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 17 of 32




which the defender was involved. As a result, sharing “rumors” while in court was not “citizen”

speech. In contrast, discussing those “rumors” outside of court was “citizen” speech even though

made to the defender’s superiors. The defender’s complaints to superiors were not what he “was paid

to perform on an ordinary basis.”

    Applying similar reasoning here, Plaintiffs’ report of Willoughby’s interference with criminal

prosecutions was speech as a citizen. The report is much like the defender’s complaints to superiors

that the Third Circuit found to be citizen speech in De Ritis. That speech was not part of the actual

job that the Township hired Plaintiffs to do. Instead, it merely related to those job duties. The First

Amendment protects that speech under De Ritis and other decisions. See Flora v. County of Luzerne,

776 F.3d 169 (3d Cir. 2015) (Chief Public Defender’s complaints about inadequate funding,

equipment, and staff and about fallout from the “Kids for Cash” scandal were protected speech

because they were not part of his job duties); Dougherty v. Sch. Dist. of Phila., 772 F.3d 979 (3d Cir.

2014) (finding that the Deputy Chief Business Officer of the School District spoke as a citizen when

he disclosed that the district improperly steered a contract to an ineligible contractor); Jerri v.

Harran, 625 F. App’x 574, 580 (3d Cir. 2015) (non-precedential) (finding that a chief of a fire

company’s complaints to reporters and law enforcement about the wisdom of purchasing a “fire

boat” was speech as a citizen).


               C.      Plaintiffs adequately alleged the causal connection between their
                       protected speech and the retaliatory conduct necessary to state a claim.

    In arguing that there is no causal connection, Willoughby asks this Court to substitute his

version of the facts for Plaintiffs’ version on the pleadings alone. That is not proper at this stage.

Willoughby must reserve his “causal connection” arguments for later, at summary judgment or trial.

    We agree that a First Amendment retaliation claim requires showing that a “a causal link

[existed] between the constitutionally protected conduct and the retaliatory action.” Baloga v.


                                                – 12 –
        Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 18 of 32




Pittston Area Sch. Dist., 927 F.3d 742, 752 (3d Cir. 2019). But Willoughby misapplies this

requirement.

    “To establish the requisite causal connection a plaintiff usually must prove either (1) an

unusually suggestive temporal proximity between the protected activity and the allegedly retaliatory

action, or (2) a pattern of antagonism coupled with timing to establish a causal link.” Lauren W. ex

rel. Jean W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007) (citing Krouse v. Am. Sterilizer Co.,

126 F.3d 494, 503–04 (3d Cir.1997)).

    Here, Plaintiffs alleged that Willoughby’s retaliation began immediately after Willoughby

learned that Plaintiffs reported his misconduct to superiors:

                 42. PLAINTIFFS questioned why WILLOUGHBY ordered them to
          re-package evidence since it had already been counted, recorded, and
          submitted to the Evidence Room.

                 43. PLAINTIFFS knew that, by re-packaging the evidence, the
          “chain of custody” would be broken, which would negatively impact the
          prosecution of the criminal case.

                 44. WILLOUGHBY admonished PLAINTIFFS for questioning
          him and again ordered them to re-package the money.

                  45. When PLAINTIFFS looked at the sealed evidence-bags, they
          realized that the bags had been tampered with.

                 46. PLAINTIFFS realized that the bills that were in evidence bags
          were not the same as what they had seized; the evidence bags had been re-
          packaged.

                47. PLAINTIFFS immediately notified Ridley Township’s
          manager, PISANI who advised them that he would notify Police
          Commissioner WILLERT.

                 48. PLAINTIFFS met with PISANI and WILLERT to explain the
          incident in person.

                49. At the meeting, PLAINTIFFS expressed concerns because
          WILLOUGHBY was their “boss” and, if he became aware of their report,
          he would retaliate against them.



                                              – 13 –
        Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 19 of 32




                  50. PISANI and WILLERT reassured Plaintiffs that no one would
           be aware of the report.

                51. By information or belief, PISANI told WILLOUGHBY about
           PLAINTIFFS’ report to PISANI.

                   52. WILLOUGHBY seemed irate and angry at PLAINTIFFS two
           days after they made their report to PISANI and WILLERT.

                 53. First, WILLOUGHBY denied PLAINTIFFS’ the use of a “take
           home vehicle” regularly driven by them to conduct drug investigations.

    From there, Willoughby’s retaliation became more serious as our Complaint details. But the

point is that the course of conduct began immediately. All of the actionable conduct was part of the

same pattern of retaliation.

    Willoughby incorrectly tries to separate the subsequent retaliatory acts from the initial and

immediate retaliation. He claims that it is simply not “plausible” that he would continue to retaliate

against Plaintiffs years after the initial report. But we pled otherwise.

    Willoughby now asks this Court to draw and unreasonable inference against Plaintiffs on the

pleadings alone even though the applicable standard of review demands that this Court draw

inferences in favor of Plaintiffs. He claims that the sheer length of his course of conduct somehow

severs the causal link between the initial report of misconduct and the subsequent retaliation. But he

cites no case that supports that interpretation.

    Instead, he offers only Roseberry v. City of Philadelphia, 716 F. App’x 89 (3d Cir. 2017) (non-

precedential), which does not support his cause. The Roseberry panel affirmed the grant of summary

judgment where there was a substantial delay to take any retaliatory act. The plaintiff had a “gut

feeling” that fellow officers retaliated against her for complaining that officers entered her home

after arresting someone trying to break into it. She complained that, a year later, a captain denied her

a commendation supposedly as retaliation. She also complained that, a year after she filed suit, a

sergeant delayed providing her with backup, told another officer to interfere with her job in some



                                                   – 14 –
          Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 20 of 32




unspecified manner, did not give her a working radio, disciplined her for leaving roll call early, and

disciplined her for contradicting orders. The Third Circuit found that the delay, together with no

other proof of retaliatory intent, was enough to defeat the claim.

    In contrast, here, Plaintiffs allege that Willoughby retaliated against them immediately after they

reported his misconduct to superiors. There is a clear temporal link. Moreover, the severity of

Willoughby’s conduct provides additional evidence supporting a causal connection. To take just one

example, Willoughby threatened to disclose Plaintiffs’ identities to criminals so that the criminal

could “get” them. Plaintiffs are undercover drug-enforcement agents. The threat to disclose the

identify of an undercover drug agent is a serious threat. Disclosure could lead to a violent assault,

which could possibly even lead to Plaintiffs’ death. Plaintiffs aren’t complaining that Willoughby

didn’t give them a medal. While suit for some of these serious acts is time barred, the acts are still

relevant evidence to show the connection between Plaintiffs’ protected speech and Willoughby’s

retaliatory conduct.


    IV.        Plaintiffs have a valid due-process claim, although we agree that the only
               remedy is a name-clearing hearing.

    After careful review, we have chosen not to seek damages for any due-process violation,

although we believe that Third Circuit precedent leaves open that possibility. We ask this Court to

permit Plaintiffs leave to amend their Complaint to explicitly seek a name-clearing hearing. We will

leave a formal motion for once the various pending Rule 12(b)(6) motions are resolved.

    We need maintain that claim only against the Township — which failed to provide any process

for a name-clearing hearing — and so agree that no due-process claim should proceed against

Willoughby.




                                               – 15 –
          Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 21 of 32




     V.        Plaintiffs consent to dismissal of their IIED, defamation, and false-light
               claims against all Defendants.

    We agree that this Court should dismiss all of our state-law claims except under the

Whistleblower Law and for conspiracy to violate the Whistleblower Law.


    VI.        Plaintiffs state a Whistleblower Law claim.


               A.      The claim is not time barred.

    Willoughby incorrectly argues that Plaintiffs cannot sue him under the Whistleblower Law

because he supposedly took no retaliatory act within the 180-day statute of limitations of 43

PURDON’S STAT. § 1424(a). This argument is incorrect for four reasons.

    First, as we discussed above, Willoughby had personal involvement in Plaintiffs’ demotion.

That retaliatory act violated the Whistleblower Law and fell within the 180-day statute.

    Second, Plaintiffs’ Whistleblower Law claim did not even accrue until Plaintiffs were demoted.

As we explained in our earlier brief in response to the Township’s Rule 12(b)(6) motion, the

demotion is the critical retaliatory act supporting Plaintiffs’ claim. See Vasil v. Dep’t of Mil. &

Veterans Affs., 230 A.3d 529, 538 (Pa. Commw. Ct. 2020) (Brobson, J.) (finding that a demotion is

an actionable adverse employment action under the Whistleblower Law). The demotion occurred

within the 180-day limitations period. As a result, the Whistleblower Law claim is timely.

    Third, even if somehow Plaintiffs did not make the claim within the statute, the continuing-

violation doctrine would permit suit. While the Whistleblower Law is a state law, Pennsylvania

courts look to federal Title VII caselaw in interpreting it. Vasil, 230 A.3d at 538. At least one panel

of the Commonwealth Court has applied the federal “continuing violation doctrine” to the statute of

limitations applicable to a Whistleblower Law claim. Collins v. Crago, No. 1876 C.D. 2016, 2017

WL 4079024, *5 (Pa. Commw. Ct. Sept. 15, 2017) (unreported).



                                                – 16 –
        Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 22 of 32




    Here, the “continuing violation” doctrine would permit the Whistleblower Law suit even if it

were somehow otherwise untimely — which it is not. “Under the continuing violation doctrine,

discriminatory acts that are not individually actionable may be aggregated to make out a hostile work

environment claim; such acts “can occur at any time so long as they are linked in a pattern of actions

which continues into the applicable limitations period.” Mandel v. M & Q Packaging Corp., 706

F.3d 157, 165 (3d Cir. 2013) (citing O'Connor v. City of Newark, 440 F.3d 125, 127 (3d Cir.2006)).

    The demotion was the final and critical act in the retaliatory conduct. It was an official act of

Ridley Township that punished Plaintiffs for reporting Willoughby’s misconduct. All of the prior

retaliatory acts were part of the same pattern. Because Plaintiffs filed suit within 180 days of the

demotion, they can bring a Whistleblower Law claim for the entire course of conduct that

culminated in demotion.

    Fourth, Willoughby is liable not just directly but in civil conspiracy, as we discuss later.


               B.      Plaintiffs alleged a “good faith report” as the Whistleblower Law
                       requires.

    The Whistleblower law protects employees who “make[] a good faith report . . . to the employer

or appropriate authority an instance of wrongdoing or waste by a public body or an instance of waste

by any other employer.” 43 PURDON’S STAT. § 1423(a). Plaintiffs’ pleading amply alleges that they

made such a report. Plaintiffs reported Willoughby’s tampering with evidence. Not surprisingly,

Willoughby does not deny that his actions, at least on the applicable standard of review, are

reportable “wrongdoing.”

    Willoughby instead argues — incorrectly — that Plaintiffs did not act in “good faith.”

Supposedly, Plaintiffs’ motivations were “personal” to protect their interest in getting overtime. This

claim first misstates the record. Plaintiffs do not complain only about the denial of overtime. Instead,

this entire suit is about Plaintiffs’ report that Willoughby engaged in misconduct by tampering with


                                                – 17 –
        Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 23 of 32




evidence. The significance of the subsequent complaints about overtime — which form only a small

portion of the basis for the Whistleblower Law claim — are that Willoughby retaliated against them

for reporting his misconduct. The import is not merely that Plaintiffs wanted overtime. Instead,

Plaintiffs allege separate, significant, and wrongful retaliation that merely occurred in part through

the means of attempting to deny overtime. This Court should not construe the Whistleblower Law to

categorically exclude any claim merely because the report of misconduct could have incidental

benefit to an employee.

    Moreover, Willoughby’s argument is for a jury, not for resolution on the pleadings. In ruling on

a 12(b)(6) motion, this Court considers Plaintiffs’ allegations in the “light most favorable to the

plaintiffs.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). This Court is to draw all

reasonable inferences in favor of plaintiffs. Id. Instead, Willoughby asks this Court to instead draw

all inferences against Plaintiffs, imagining what their intent was in reporting Willoughby’s

misconduct.

    But that is not what courts do. Even setting aside the fact that Willoughby’s argument

contradicts the Twombly standard, trial courts reject his argument in the specific context of a

Whistleblower Law claim. Where plaintiffs make “plausible” reports of wrongdoing, trial courts

assume on the pleadings that those claims were made in good faith. E.g. Baker v. Benton Area Sch.

Dist., 418 F. Supp. 3d 17, 56 (M.D. Pa. 2019); see also Miller v. Helm, No. 4:17-CV-01590, 2017

WL 6405738, *6 (E.D. Pa. Dec. 15, 2017) (“Mr. Miller has not pled his rationale behind, or

motivation for, making his reports, but at this stage of the proceedings, before the development of

any factual record, this Court can—and therefore must—infer that the reports were made “without

malice or consideration of personal benefit.’ ”); Abuomar v. Pa. Dep't of Corr., No. 4:14-CV-1036,

2015 WL 2073783, at *6 (M.D. Pa. May 4, 2015) (“[A] conclusive determination as to whether




                                               – 18 –
          Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 24 of 32




Plaintiff made his report of wrongdoing with malice or consideration of personal benefit [by motion

for judgment on the pleadings] would be premature.”).

    Plaintiffs’ reports that Willoughby tampered with evidence and that they suffered retaliation as a

result is “plausible.” This Court should therefore draw the inference that Plaintiffs’ report was made

in good faith without any further consideration of the facts.


   VII.        Plaintiffs sate a valid civil-conspiracy claim against Willoughby.

    Willoughby incorrectly argues that there is no underlying legal wrong in which he could have

conspired. That argument is not correct because Plaintiffs stated a valid Whistleblower Law claim.

After our concessions, the only conspiracy claim that is left is the claim that the Defendants

conspired to violate the Whistleblower Law. As we have discussed above, we have stated a valid

Whistleblower Law claim that is within the statute of limitations.

    Next, Willoughby incorrectly claims that there is insufficient evidence that anyone conspired

with him to engage in wrongdoing. He complains that Plaintiffs’ pleading is somehow “threadbare”

in supporting that allegation. But Willoughby ignores the nature of a conspiracy claim.

    “To state a cause of action for civil conspiracy, a plaintiff must show “that two or more persons

combined or agreed with intent to do an unlawful act or to do an otherwise lawful act by unlawful

means. Proof of malice, i.e., an intent to injure, is essential in proof of a conspiracy.” Skipworth ex

rel. Williams v. Lead Indus. Ass'n, 690 A.2d 169, 174 (Pa. 1997) (citing Thompson Coal Co. v. Pike

Coal Co., 412 A.2d 466, 472 (Pa. 1979). “It is well established, and sustained by abundant authority,

that a conspiracy may be proven by circumstantial evidence . . . . The rule is, of course, not limited

to criminal conspiracy; it is equally applicable to cases involving civil conspiracy. Commonwealth v.

Musser Forests, Inc., 146 A.2d 714, 716 (Pa. 1958) (internal citations omitted). There is no




                                                – 19 –
         Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 25 of 32




requirement of “direct and positive testimony of a collusive agreement to do something wrongful.”

Id. Instead, the “least degree of concert or collusion between parties” is enough. Id

    Plaintiffs’ pleading amply supports a circumstantial inference of shared conspiratorial purpose.

As we have detailed, others besides Willoughby assisted him in retaliating against Plaintiffs,

concealed his wrongdoing, and ultimately demoted Plaintiffs. All of these acts had the same effect

and purpose of retaliating against Plaintiffs for reporting Willoughby’s wrongdoing.

    Pennsylvania law makes clear that Plaintiffs have therefore pled enough factual matter to

support their claim. For instance, in Commonwealth v. Musser Forests, Inc., 146 A.2d 714(Pa.

1958), the existence of a shared desire to profit from a breach of contract was sufficient to establish a

civil-conspiracy claim on the pleadings. The Commonwealth alleged that a company agreed to

purchase at cost seedlings and trees from the Commonwealth to plant in Pennsylvania. The idea was

to support tree planting for natural conservation. Instead, the corporation and the defendant officers

or stockholders of that corporation planted the trees and then sold them for profit in breach of the

contract. The defendants then falsely reported that they used the seedlings and trees appropriately.

This scheme financially benefitted all of the defendants. That was enough to prove that the

defendants acted with the “common purposed of defrauding the Commonwealth for their personal

gain.”

    Here, despite multiple actors all acting for the same purpose of retaliating against Plaintiffs,

Willoughby incorrectly claims that it is impossible to draw a similar inference in this case. Yet the

fact that multiple people acted to accomplish the same retaliatory goal as is enough to draw the

necessary inference of a wrongful purpose.




                                                 – 20 –
          Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 26 of 32




  VIII.        Willoughby is not entitled to immunity.


               A.      Willoughby is not entitled to qualified immunity on the First
                       Amendment claim.

    Case after case clearly establishes that Willoughby violated Plaintiffs’ First Amendment rights.

We have already cited any number of cases clearly establishing liability. To summarize, Willoughby

violated two principles of First Amendment law that Supreme Court and Third Circuit cases clearly

establish.

    First, Plaintiffs spoke as citizens by raising concerns because those complaints were not part of

their job duties. Caselaw clearly establishes that the First Amendment protected Plaintiffs’ speech

and that retaliation against them for it was unlawful. See Flora v. County of Luzerne, 776 F.3d 169

(3d Cir. 2015) (Chief Public Defender’s complaints about inadequate funding, equipment, and staff

and about fallout from the “Kids for Cash” scandal were protected speech because they were not part

of his job duties); Dougherty v. Sch. Dist. of Phila., 772 F.3d 979 (3d Cir. 2014) (finding that the

Deputy Chief Business Officer of the School District spoke as a citizen when he disclosed that the

district improperly steered a contract to an ineligible contractor); Jerri v. Harran, 625 F. App’x 574,

580 (3d Cir. 2015) (non-precedential) (finding that a chief of a fire company’s complaints to

reporters and law enforcement about the wisdom of purchasing a “fire boat” was speech as a citizen).

All of these cases apply clearly established Supreme Court precedent concerning public-employee

First Amendment retaliation claims, including Pickering v. Board of Educ., 391 U.S. 563 (1968),

Garcetti v. Ceballos, 547 U.S. 410 (2006), and Lane v. Franks, 573 U.S. 228 (2014).

    Second, the First Amendment protects employees when they report misconduct. Garcetti v.

Ceballos, 547 U.S. 410, 417 (2006). Any number of Supreme Court and Third Circuit decisions have

applied that rule. See, e.g., Javitz v. County of Luzerne, 940 F.3d 858, 864 (3d Cir. 2019) (explaining

that reporting wrongdoing is not “within the realm” of an employee’s “ordinary job duties” and



                                                – 21 –
        Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 27 of 32




protecting an employee for reporting a concern about illegal recording of workplace meetings)

(quoting Flora v. County of Luzerne, 776 F.3d 169, 180 (3d Cir. 2015)); Connick v. Myers, 461 U.S.

138, 149 (1983) (protecting an assistant district attorney’s question to his co-workers about whether

they ever felt pressured to assist political campaigns); Givhan v. Western Line Consol. Sch. Dist.,

439 U.S. 410, 413 (1979) (protecting a teacher’s demands to her principal regarding the school

board’s policies and practices); Zamboni v. Stamler, 847 F.2d 73, 77 (3d Cir. 1988) (protecting a

police officer who told a county prosecutor that he disagreed with the prosecutor’s proposed office

reorganization and promotion plan; Monsanto v. Quinn, 674 F.2d 990, 996–97 (3d Cir.1982).

(protecting an employee’s letter to his department head criticizing the management of his

department).

    In contrast, Willoughby cites not a single case to show that somehow Plaintiffs’ First

Amendment rights were not clearly established. But we can cite two full paragraphs of caselaw

showing that they are.


               B.        Willoughby is not entitled to state-law immunity.

    In Pennsylvania, the employees of local governments have certain immunity protections from

state-law claims. Under the Tort Claims Act, 42 PA. CONS. STAT. § 8541, et seq., an employee who

acts within the course and scope of his employment is liable “only to the same extent as his

employer.” 42 PA. CONS. STAT. § 8545. Local governments are presumptively immune from all

claims. 42 PA. CONS. STAT. § 8541. Generally speaking, they are subject to suit only if one of nine

statutory exemptions applies. 42 PA. CONS. STAT. § 8542(b). However, that immunity does not apply

here because the Whistleblower Law abrogates that immunity.

    After Plaintiffs’ concessions, the only state-law claim that Plaintiffs pursues against anyone is

for violating the Whistleblower Law and for conspiring to violate the Whistleblower Law.



                                               – 22 –
         Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 28 of 32




Willoughby’s employer — Ridley Township — has no immunity from Whistleblower Law claims

and so neither does Willoughby.

    The Whistleblower Law specifically subjects local governments to liability. 43 PURDON’S STAT.

Sections 1423(a) and 1423(b) prohibit an “employer” from taking certain actions. By definition, an

“employer” includes a “public body.” 43 PURDON’S STAT. § 1422. A “public body” includes a

township. Id.

    Ridley Township is not immune from liability. The Pennsylvania Supreme Court has held that,

where a statute creates “a targeted form of accountability” on a government body or its employees,

there is no Tort Claims Act immunity. Dorsey v. Redman, 96 A.3d 332, 341 (Pa. 2014). In Dorsey, a

Pennsylvania statute specifically imposed liability on registers of wills who fail to require an

administrator of an estate to post bond to insure proper administration of an estate under certain

circumstances. The Pennsylvania Supreme Court found that there could be no Tort Claims Act

immunity where a statute specifically imposed liability on the government. Id. at 339–42; see

Hidden Creek L.P. v. Lower Salford Tp. Auth., 129 A.3d 602, 611–612 (Pa. Commw. Ct. 2015)

(finding that the Tort Claims Act did not immunize an authority from a statutory claim for excessive

sewer tapping fees). The same analysis applies here.

    This case is even stronger for Plaintiffs here than it was for the plaintiffs in Dorsey. In Dorsey,

the “register of wills liability” statute was enacted before the Tort Claims Act. The Pennsylvania

Supreme Court therefore had to distinguish the general principal of Pennsylvania law giving

precedence to later-enacted statutes where a conflict exists. Despite this principle, the Court found

that the statute plainly intended to impose liability and so it would not give effect to the later-enacted

statute. Dorsey, 96 A.3d at 342.

    Here, in contrast, the Whistleblower Law postdates the Tort Claims Act, making even more

clear that there is no statutory immunity. The General Assembly initially enacted the Tort Claims



                                                 – 23 –
          Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 29 of 32




Act as the Political Subdivision Tort Claim Act, Act of Nov. 26, 1978, P.L. 1399 (the “PSTCA”). It

later codified the statute into Pennsylvania’s Consolidated Statutes through the Act of Oct. 5, 1980,

P.L. 693, No. 142. The new, codified statute has no formal name, but we refer to it as the “Tort

Claims Act” to distinguish from its predecessor. In contrast, the General Assembly enacted the

Whistleblower Law through the Act of Dec. 12, 1986, P.L. 1559, No. 169 — over eight years after

the PSTCA and over six years after its codification.

    As a result, even if there were a conflict between the Tort Claims Act and the Whistleblower

Law, the Whistleblower Law would control. “Whenever the provisions of two or more statutes

enacted finally by different General Assemblies [that is, in different legislative sessions] are

irreconcilable, the statute latest in date of final enactment shall prevail.” 1 PA. CONS. STAT. § 1936.

    Lastly, even if this Court disagreed with our statutory analysis, Willoughby would still be

subject to suit. Local government employees lose their Tort Claims Act immunity if their conduct

“constitute[s] a crime, actual fraud, actual malice or willful misconduct.” 42 PA. CONS. STAT.

§ 8550. Here, Willoughby’s retaliatory course of conduct qualifies as, at minimum, willful

misconduct. While Willoughby claims that our allegation to that effect is not supported, we pled

ample facts to draw an inference of willful misconduct on the pleadings.


    IX.        This Court should grant leave to amend to the extent that it finds any defects
               in Plaintiffs’ pleading.

    To the extent that this Court agrees with any of Willoughby’s arguments besides those we do

not oppose, it should grant Plaintiffs leave to amend their Complaint. The Third Circuit has squarely

explained: “[I]n civil rights cases district courts must offer amendment — irrespective of whether it

is requested — when dismissing a case for failure to state a claim unless doing so would be

inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251




                                                – 24 –
        Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 30 of 32




(3d Cir. 2007). Even as to Plaintiffs’ non-civil-rights claims, this Court should grant leave to amend

“freely . . . when justice so requires.” FED. R. CIV. P. 15(a)(2).

    Here, many of Willoughby’s arguments are technical, faulting Plaintiffs for supposed bare-

bones pleading . We could add additional details to address any concerns that this Court might have

with Plaintiffs’ pleading. While Willoughby asks this Court to deny leave to amend based on his

bare assertion that leave to amend would be futile, he does not support that claim.

    Moreover, this Court should not hold it against Plaintiffs that they amended their Complaint

before anyone filed a Rule 12(b)(6) motion as Willoughby suggests. Plaintiffs amended to remove

certain claims, address certain technical errors, and otherwise clean up their complaint so that the

parties would not have to waste time filing unnecessary motions to dismiss. That was laudable, not

something that this Court should use to deprive Plaintiffs of leave to amend to address the

Defendants’ concerns once they raised them.




                                                – 25 –
        Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 31 of 32




                                          CONCLUSION

    Plaintiffs ask this Court to deny Willoughby’s 12(b)(6) motion, except as to the Due Process

Clause, defamation, false-light, and IIED claims. We will further seek leave to amend to explicitly

add a request for a name-clearing hearing, but to remove a claim for damages for the due-process

violation.


                                             Respectfully submitted,

                                                  /s/ Daniel J. Auerbach
                                             Robert Gamburg, Esq. (Pa. I.D. No. 68808)
                                             Daniel J. Auerbach, Esq. (Pa. I.D. No. 316856)
                                             Gamburg & Benedetto, LLC
                                             1500 John F. Kennedy Blvd., Suite 1203
                                             Philadelphia, PA 19102
                                             robert@gamburglaw.com
                                             dan@gamburglaw.com

                                             Co-Counsel for Plaintiffs

                                                  /s/ Andres Jalon
                                             Andres Jalon, Esq. (Pa. I.D. No. 83685)
                                             Jalon & Associates
                                             17 W. Airy Street
                                             Norristown, Pennsylvania 19401
                                             ajalon@jalonesq.com

                                             Counsel for Plaintiffs

Dated: May 17, 2021




                                              – 26 –
        Case 2:21-cv-00492-JMY Document 48 Filed 05/18/21 Page 32 of 32




                               CERTIFICATE OF SERVICE

       This document has been filed electronically and is available for viewing and downloading

from the ECF system. All parties have been served through ECF as all parties are represented by

counsel who have consented to electronic service.



                                                 /s/ Daniel J. Auerbach
                                            Robert Gamburg, Esq. (Pa. I.D. No. 68808)
                                            Daniel J. Auerbach, Esq. (Pa. I.D. No. 316856)
                                            Gamburg & Benedetto, LLC
                                            1500 John F. Kennedy Blvd., Suite 1203
                                            Philadelphia, PA 19102
                                            robert@gamburglaw.com
                                            dan@gamburglaw.com

                                            Co-Counsel for Plaintiffs

Dated: May 17, 2021




                                             –1–
